Citation Nr: 1241064	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-29 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from January 1960 to April 1968 and from June 1968 to August 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued the existing 20 percent rating for the Veteran's service-connected Type II Diabetes Mellitus.

This claim requires further development before being decided on appeal, however, so the Board is remanding it to the RO via the Appeals Management Center (AMC).


REMAND

Further development of this claim is necessary because another VA compensation examination is needed to reassess the severity of this disability, especially since the Veteran's last evaluation for compensation purposes was in March 2008, so over 41/2 years ago, and because of the suggestion it since has worsened.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the U.S. Court of Appeals for Veterans Claims (Court/CAVC) determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  Also, the March 2008 VA examiner was unable to review the Veteran's claims file.  And while review of the claims file, in and of itself, is not entirely dispositive or determinative of the probative value of that examiner's findings, it perhaps does have some noteworthiness in this particular instance, especially seeing as though that apparently was the only occasion he had seen the Veteran in consultation, so he was not intimately familiar with the Veteran's relevant medical history.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  See also VAOGCPREC 20-95 (July 14, 1995) (similarly noting that review of the service treatment records (STRs) is not always required.  A VA examiner must review a claimant's prior medical records only when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).  The prospective examiner on remand, therefore, should be provided the claims file to allow him/her opportunity to consider the entire history of the Veteran's disability in reassessing its severity.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (When rating a service-connected disability, the entire history must be borne in mind).

Another VA compensation examination also is needed because the criteria for a rating higher than 20 percent for diabetes mellitus require "regulation of activities."  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  This is necessary for a 40, 60, and 100 percent rating.  With respect to a 40 percent rating, the Court has held that all the criteria must be met given the clearly conjunctive structure of the language used in DC 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007); see also Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (comparing the successive nature of DC 7913 for diabetes mellitus with the non-successive DC 7903 for hypothyroidism).  Additionally, medical evidence is required to support the "regulation of activities" criterion.  See Camacho, 21 Vet. App. at 364.


To this end, the Veteran submitted a June 2008 letter from his treating physician, Dr. S., who indicated the Veteran's Type II Diabetes Mellitus requires "regulating his activities."  No further explanation was provided, however.  "Regulation of activities" for VA compensation purposes is defined in the rating criteria as "avoidance of strenuous occupational and recreational activities."  See 38 C.F.R. § 4.119, DC 7913.  Given the significance of this requirement, the prospective examiner must give this affirmation.

Further, in light of this remand, all updated treatment records should be obtained from the local VA Outpatient Clinic (VAOPC) in Jacksonville, Florida.  The most recent records from this facility are dated only through March 2008, and it appears the Veteran continues to be evaluated and treated there on an ongoing basis.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

Also, it appears the Veteran continues to be evaluated and treated by Dr. S on an ongoing basis.  So updated treatment records should be obtained from him since March 2008, as well.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. §§ 3.159(c)(1) (VA will make reasonable efforts to obtain relevant records from private medical care providers).

Lastly, the Veteran requested a hearing before a Member (Veterans Law Judge) of the Board in his July 2009 substantive appeal on VA Form 9.  A Travel Board hearing resultantly was scheduled for January 12, 2011 at the St. Petersburg RO, but he was a no show, so did not appear for the proceeding.  The Board, however, sees that the notification letter for the hearing that was sent to him in November 2010 had minor discrepancies in the mailing address.  The correct street address is "Circle" and not "Drive."  Also, the zip code has varied over time from letter to letter.  Thus, he may not have received proper notification of the hearing.  

So, on remand, his correct mailing address should be determined and he should be asked whether he still wants a Travel Board hearing.  If he indicates that he does, then this hearing should be rescheduled.  38 C.F.R. §§ 20.700(a), 20.704 (2012).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Request treatment records dated since March 2008 from the Jacksonville VAOPC.  Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  Also, request treatment records dated since March 2008 from Dr. S.  Since these records are not in the custody of a Federal department or agency, instead, in the possession of a private facility, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1).  Obtain the required authorization, i.e., completion and submission of VA Form 21-4142, for release of these confidential medical treatment records.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

3.  Upon receipt of all additional records, schedule another VA compensation examination to reassess the severity of the Veteran's service-connected Type II Diabetes Mellitus and its attendant complications.  All diagnostic testing and evaluation needed to make this determination should be performed.  

But, in particular, the examiner must indicate whether and to what extent the Veteran requires treatment with restricted diet, insulin, oral hypoglycemic agents, frequent visits to a medical care provider, or hospitalization, including specifying whether there has been regulation of activities.  "Regulation of activities" is defined by 38 C.F.R. § 4.119, DC 7913, as the "avoidance of strenuous occupational and recreational activities."  But medical evidence is required to show that occupational and recreational activities have been restricted, so the Veteran merely saying, for example, that he sometimes has to take it easy, do less, or things of that sort is insufficient.  See Camacho, 21 Vet. App. at 364.

The examiner also must indicate whether the Veteran has experienced episodes of ketoacidosis, hypoglycemic reactions, and/or weight loss.

Still further information is needed concerning whether there are any other residuals or complications of the diabetes, like kidney or renal dysfunction, peripheral neuropathy, retinopathy, etc.

The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

He or she also must discuss the rationale for all opinions expressed.


4.  As well, after determining the Veteran's correct mailing address, ask him whether he still wants to testify at a hearing before the Board.  If he indicates that he does, then reschedule his hearing - either a Travel Board hearing (as he previously requested in his July 2009 substantive appeal on VA Form 9, but failed to appear for on January 12, 2011) or a videoconference hearing if this alternative type of hearing could be provided sooner and is acceptable to him.

5.  Then readjudicate this claim for a rating higher than 20 percent for the Type II Diabetes Mellitus.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

